Title: Draft of a Letter on the Evils of Licensed Houses, 29 May 1760
From: Adams, John
To: 


     
     Braintree, 29 May 1760. Printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:128–129. For the context of this draft and its three sequels, Jan.?–May? 1761, none apparently published at the time, see note in same, p. 129–130, and JA’s MS map of taverns, same, facing p. 65, with description and references at p. ix.
    